Title: William Wardlaw to Thomas Jefferson, 1 November 1810
From: Wardlaw, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. Novr 1 1810
          
            I recd your note requesting ℔ 1 Sal ammoniac wich I forwared yesterday in a small package to the care of Mess Saml & J Leatch, that was the first safe conveyance that offered; the river is so low now that no boats can pass—Price one dollar, which I will mention to Messrs G. & Jefferson as you request. My best wishes for your health
          
            Yr friend &c
            
 W Wardlaw
          
        